 AMERICAN CASTING SERVICE, INC.105American Casting Service,Inc.andInternationalMolders'and AlliedWorkers'Union of NorthAmerica,AFL-CIO.Cases25-CA-1877and25-CA-1878June 26, 1969SUPPLEMENTAL DECISION ANDORDERBl CHAIRMAN MCCULEOCHAND MEMBERSJENKINS AND ZAGORIAOn February 18, 1965, the National LaborRelationsBoard issued a Decision, Order, andDirection of Second Elections, findinginter aliathatRespondenthaddiscriminatedagainstThomasMason, Jewell Stafford, George W. Bryant, Jr., JoeJackson,Wayne Johnson, Ralph Nelson, TheronCarter,IsaiahYoung, and Joe McGarrah inviolation of 8(a)(3) and (1) of the National LaborRelationsAct,asamended,anddirectingRespondent to make whole these individuals for anypay losses theymay have suffered thereby.'Thereafter, on August 8, 1966,theBoard'sOrderwas enforced by the United States Court of Appealsfor the Seventh Circuit.'On September 3, 1968, the Regional Director forRegion 25 issued and served on the parties abackpay specification and notice of hearing, andRespondent filed an answer to the backpayspecification. Pursuant to notice, a hearing was heldbefore Trial ExaminerBenjaminB.Lipton fromOctober 28 to 30, 1968, for the purpose ofdeterminingRespondent'sbackpay obligation toJoseph H. McGarrah, Ralph E. Nelson, Thomas E.Mason, Jewell T. Stafford, George W. Bryant, Jr.,Wayne T. Johnson, Theron Carter,and IsaiahYoung.On March 18, 1969, the Trial Examiner issuedthe attached SupplementalDecision,inwhich hefound the discriminatees herein to be entitled tobackpay in the amounts specified. Thereafter,Respondent filed exceptions to the Trial Examiner'sSupplemental Decision and a supporting brief, andtheGeneral Counsel filed limited cross-exceptions,and a brief in support of the Trial Examiner'sSupplemental Decision.Pursuant to the provisions of Section 3(b) of theAct, as amended,the Board has delegated its powersinconnectionwiththiscase to a three-memberpanel.The Board has reviewed the rulings made by theTrialExaminer at the supplemental hearing andfindsno prejudicial error was committed. Therulingsareherebyaffirmed.TheBoardhasconsidered the entire record in this case, includingthe Supplemental Decision and the exceptions and151NLRB 172'N L R B v. American Casting Service,Inc., 365 F.2d 168.briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe limited modification below.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order therecommended order of the Trial Examiner, andhereby orders that Respondent, American CastingService, Inc., its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommendations, as herein modified:Delete from the indented paragraph of the TrialExaminer's Conclusions and Recommendations thename Joseph H. McGarrah and the amount of$924.47 oppositesaid name.''The Board reserves Decision as to the amount of backpay due JosephH McGarrah, pending receipt of evidence and a further SupplementalTrial Examiner'sDecision pertaining to his interim earnings, as requiredby order reopening record and remanding proceeding To Regional Directordated May 29, 1969TRIALEXAMINER'S SUPPLEMENTALDECISIONBENJAMIN B. LIPTON, Trial Examiner: This supplementalproceeding was instituted,pursuant to the Board'sRulesand Regulations,for the purpose of deciding the amountsof backpay due certain employees under a prior BoardDecision and Order' which was enforced by the Court ofAppeals for the Seventh Circuit.' From October 28 to 30,1968, hearing was held before me in Princeton,Indiana, atwhich all parties participated and were afforded fullopportunity to present relevant evidence and to argueorally on the record. After the close, briefs were filed byGeneral Counsel for the Board and by Respondent, andcertain additional data- were submitted as provided for atthehearing.The briefs have been accorded carefulconsideration,and the posthearing data,to the extent theyconstitute stipulations or admissions, are hereby includedin the record.'Upon the entire record in the cases, and from myobservation of the witnesses on the stand,Imake thefollowing findings and conclusions:A. Gross Backpay FormulaTo determine the gross backpay for each of the eightclaimants involved,' theGeneralCounsel'sbackpayspecification asserts and utilizes the following formula:The average hours actually worked during the appropriatebackpay period by certain"representative employees,"holding substantially the samejob classification as theparticular claimant,multipliedby the wage rate theclaimantwouldhave received during such period,computed on a quarterly basis.Stipulations were reachedat the hearing in which Respondent does not dispute the'151NLRB 172.'N L.R B.v.American Casting Service.inc.,365 F.2d 168.'General Counsel's statement and attachments are marked and admittedas TXExh. 1, and Respondent's statement,TX Exh. 2.'Joseph H. McGarrah,Ralph E Nelson, Thomas E.Mason,Jewell T.Stafford,George W Bryant,Jr.,Wayne T.Johnson,Theron Carter, andIsaiah Young177 NLRB No. 5 106DECISIONSOF NATIONALLABOR RELATIONS BOARD"representative employees" and the wage rates set forth inthe specification.However, Respondent does not acceptthe"appropriatemeasure of hours" described in thisspecification. It proceeds on the theory that only a fixedamount of work was available during the period followingthe termination of the eight claimants.In substance,Respondent proposes that the number of hours for eachclaimant during the backpay period be computed bytaking all the hours actually worked in the backpay periodand prorating equally this total amount of hours (or work)among all the employees,includingtheclaimants,according to job classification and calendar quarters.'In effect, Respondent disputes the established Decisionand Order in the unfair labor practice proceeding. There,itwas found that, although ageneralreductionofemployees was economically justified, Respondent haddiscriminatorilyselectedtheclaimants inthe layoff.Further,the findings were,inter alia,thatRespondentfailed to recall these laid off employees when numberousjob openings occurred in the 6 months following theirseparation; that it retained employees junior in status; andthat it hired about 25 new employees and terminated 20employeesattheOwensboro plant alone betweenFebruary and August 1964. In that case, as in the present,it is evidenced that Respondent's general practice was toapply the seniority rule when all other factors were equal.Therefore, it is futile for Respondent now to argue uponthe same facts that the backpay should be computed by anequal distribution of the available work among all theemployees, without the elimination of the discriminatoryconditions affecting the claimants.'It is fairly settled that in computing gross backpay, thesole requirement upon the Board is that it select a methodwhich "cannot be declared to be arbitrary or unreasonablein the circumstances involved."' Applying this broad test,Ifind the method used in the Specification for computingthe quarterly adjusted average hours for each claimant isclearly appropriate.B.Nature ofRemaining Issuesin this type of proceeding, the general backpay liabilityof Respondent is already established, and the questionsrelate only to a determination of the specific backpay tobe awarded the claimants. With the essential responsibilityof General Counsel diligently to assist in assembling theevidence and to show the gross amounts of backpay due,the burden rests upon Respondent to prove "facts which'However,Respondent'sbriefmakes no mentionof anyquestionconcerning thebackpayformula'Whileitwould in no event alter the ultimate findings, the record doesnot bear out Respondent's claim that it had a fixed amount of work duringthe generalbackpayperiod beginning November11, 1963.Interalga.President Jack Davistestified that he received an order for pipe fittings inJanuary 1964 which created a need for additional employees,and that heinstructed his foremen to contactlaid off employeesto return to work. Healso admitted that he could have expanded his production,for which hehad ample capacity,and hire even more employees had he receivedprofitable orders during such period.'E g.,N LR B v BrownA Root, Inc.311 F 2d 447, 452 (C A 8) Inthe same context, the courtstated"In solving the problems which arise inbackpay cases,theBoard is vested with a wide discretion in devisingprocedures and methods which will effectuate the purposesof the ActObviously,inmany cases it is difficultfor theBoard to determine preciselythe amountof backpay whichshould be awarded to an employee In suchcircumstances the Board may use as close approximations as possible andmay adopt formulas reasonably designed to produce such approximations."And compare in the same opinion the court's rejectionof the "lump sumformula" there advanced by the respondentIdat 453would negative the existence of liability to a givenemployee or which would mitigate that liability."' Forexample, the allegation that a claimant engaged in willfulloss of earnings is an affirmative defense to be carried byRespondent.'The investigatory evidence of GeneralCounsel, which include social security reports, standardBoard backpay questionnaires filled out by the claimants,and data obtained from interim employers, was madeavailable to Respondent before and during the hearing,"and certain further evidence was allowed to be admittedby agreement following the hearing. In pretrial discussionson the record, stipulations were taken and the issues weredefined.Apart from Respondent's position concerning thegross backpay formula,supra,it indicated that no specificissueswere raised as to Stafford, Bryant, and Nelson,subject to its inspection of social security records. As toMcGarrah and Johnson, it disputed the interim earningsfor certain calendar quarters stated in the specification. Itreasserted the contentions in its Answer that Carter andYoung were validly offeredreinstatementon dates prior tothose indicated in the specification. And it alleged that nowork was available for Mason as of the date of histerminationbecausehisgrindingoperationsweretransferredtoanotherplant.Themathematicalcomputations in the specification are not contested, andare set forth in Appendix A hereto. However, revisionswill be made in the text of this decision to conform withthe findingsinfra1.McGarrahThis claimant's backpay period runs from November11, 1963 to November 20, 1964, at the hourly rate of$1.30.He was employed with Tobe A. Field & Co. Inc.,from sometime in the second quarter of 1964 until the endof the backpay period, and his interim earnings on this jobwere sufficient to offset all backpay concurrently due fromRespondent. McGarrah testified that from mid-November1963untilmid-April1964,heperformedworkintermittentlyforWilliamWhiteandreceivedcompensation solely in the form of salvage materials, asdescribedbelow.During this entire period until heobtained regular employment with Field, I find on theevidence thatMcGarrahengaged ina continuous searchfor work."The Specificationlists interim earningsfromWhiteConstruction Co., appearing only in the fourth quarter of1963, in the amount of $200. The testimony of McGarrahmay be summarized, viz: On unspecified dates in thefourth quarter of 1963, he helped White on a job at theOhio Street bridge, and in payment he received salvagelumber,whichWhite told him was worth $200.Subsequently,McGarrah sold most of the lumberin smallquantitiesand realized about $200, as he broadlyestimated.McGarrah had no receipts, was unable toprovidemore specific information, and did not indicatethe dispostion or value of the lumber which was not sold.He also worked, without pay, for 2 or 3 days helping JohnVickers in overhauling one of White's trucksin a garageowned byMr. Barrett.Between February 18 and March'E g , US Air Conditioning Corp.,141NLRB 1278, 1280, and courtcases cited'FlorencePrinting CompanyvN L R B,376 F 2d 216 (C A 4)"Suchmaterial,contained in the exhibitfiles,wereutilizedbyRespondent in examining the claimants on the witness stand"On six occasions beginning in 1963, he visited the Indiana EmploymentSecurity Division,and he also applied for jobs with employers in the localarea,among whom he specified six company names. AMERICAN CASTING SERVICE, INC.18, 1964, he assisted White in wreckingon old building atthe site of the present Gibson County Bank Hewas givenno wages, but was permitted to take salvage materialswhich White was going to destroy. He sold some of it andreceived "a very smallamount" of money. Between AprilIandmid-month, he and Vickers assistedWhite inlevelinglandforanorchardatthefarmofoneChurchman. He receivedno remuneration.The socialsecurity information filed byWhite (who did not testify)shows that in the period from November 15, 1963 to JuneI,1964,McGarrah received salvage from razed propertyvalued at $300.In its brief, Respondentcontendsthat the foregoingperiods of work by McGarrah constitute a total of 2months' employment for White, and that these 2 monthsshould be deductedas interim earningsfrom the grossbackpaydueMcGarrah.'rMcGarrah'stestimonyconcerning these interimearnings isat best vagueand lessthan persuasive as to the value of the salvagematerials.Those which were unsold, and the small quantity he soldfrom the GibsonBankjob, representemolumentsof valueandvalidinterimearningsnotreflectedinthespecification In the circumstances, I accept, as coveringall the disputed items, the amount of $300 reported byWhite in the social security record, and will accordinglydeduct an additional $100 representing the difference.Therefore, the total net backpay due McGarrah is reducedto $924 472.NelsonThe backpay period begins November II, 1963, andends November 20, 1964, at the hourly rate of $1.40. Theconsiderable testimony and argument concerning Nelsonmay be substantially curtailed.By reason of his full employment with the City ofPrinceton, the net backpay from Respondent computed inthe specification consists of $42.18 in the first quarter of1964, and none thereafter.Duringa 2-week period inFebruary,Nelson was employed "on and off" at Ray'sAuto Repair "working out" a debt to this firm of $50 fora previous repair bill on his own car. The fact that he wasnot paid in cash for such work doesnot eliminate orreduce the indicated value of his employmentas interimearningstobe appliedinmitigationofRespondent'sbackpay liability. Thus,the earningsof $50 erase all netbackpay for the entire year of 1964.For the fourth quarter of 1963, the specification listsnet backpay of $261.03, and expenses in the amount of$605. Theexpenseswere purportedlyincurredon extendedtrips by Nelson in search for employment in Chicago,Illinois,Louisville,Kentucky, and Evansville, Indiana. Asthere wereno interim earnings duringthis period, theseexpenses were not actually computedin the netbackpay."It is clear in the specification that Respondent's liabilitywas in no way increased by these expenses.As the expenses are not a factor, the evidence thatNelson undertook the trips to Chicago and Louisvillebefore seeking employmentinPrincetonorEvansvillescarcely serves to establish,as Respondentcontends, thathemade noreasonableeffort to find work during thepartialquarterlyperiodinquestion.WhileNelson's"it is certainlynot clear,and I would doubt from the evidence,that asmuch as 2 monthsfull time work was involved"Such expenses may be allowed only to the extent ofinterim earningsduring thequarterly periodE.g.,Mastro Plastic Corporation, etc..136NLRB 1342, 1348107generalcredibilitymay be subject tochallenge,histestimony and reports submitted to theBoard concerninghis questforwork cannot entirely be discarded, absentany countervailingevidence.The numberous specifiedemployers and places at which he sought employmentlocallyand in the various cities he visited, andconsideration of his early successin obtainingpermanentemployment with the City of Princeton, are sufficient inmy opinion to hold that Nelson's efforts were reasonableduring the fourth quarter of 1963. Accordingly, the totalnet backpay of $261.03 is awarded.3.MasonMason'sbackpay period extends from December 9,1963, until August 14, 1964. He had been employed atOwensboroas a grinderat the minimum rate of $1.25 anhour.Respondent's position here is that Mason was theonly grinder at the Owensboro plant; that on December 9,1963, it transferredall its grindingoperations to thePrinceton plant, 65 miles distant; and that consequentlythere was no available work for Mason beginning on suchdate.The agreed "representative employees" in thespecificationare laborers.Mason was reinstated onAugust 14, 1964, as a laborer." It is also noted, asreported in the prior Board decision, that Respondentthere contendedMason, among several others, was a"casual laborer," and that he was temporarily laid off andwould be called back. Nor does it appear that Respondentraisedthediscontinuanceof grinding operations atOwensboro as a defense in the unfair labor practice case.The record amply shows that many of the lower orminimumpaid classifications, e.g., grinders, apprenticemolders, and laborers, performed mixed or interchangablefunctions,which included common laborer work. Thisposition of Respondent is rejected.Respondent contests the expenses for bus fare totalling$17.50 for the approximate year that Mason worked atMartin's Barber Shop, located about a mile from hishome. While employed with Respondent, Mason regularlydrove to and from work in the car of another employee. Ifind this expense is clearly permissible. There appears nodisputebyRespondent as toMason's search foremployment - which I find was adequate. Accordingly,Mason is awarded $852.82.4. StaffordInRespondent'sbrief,detailedastotheotherclaimants,no specific questions are posed as to Stafford.At the hearing, the parties agreed that his backpay periodended 4 days prior to the date originally indicated in theSpecification.Appropriateadjustmentwasmade byGeneral Counsel in his brief by a deduction of $28.38.Stafford'sultimatenet backpay is therefore reduced to$299.12.5.BryantHis backpay period runs from November 18, 1963, toAugust 14, 1964, when he was offered reinstatement at the"He worked for approximately 2 weeks The testimony is conflicting asto whether he quit or was sent home General Counsel makes no claim forbackpay following August 14. Mason testified he did some grinding workupon his reemployment I do not accept Respondent'suncorroboratedassertion that Mason voluntarily left because he was unable to perform theduties of a laborer 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriorBoard hearing.Bryant was a molder at Owensboro,paid $1.25 anhour.Respondent contends that he hadinterim earnings at Peters Brothersfor 2weeks,which arenotallowed in the specification.ItcitesBryant'stestimony on August 11 at the previous hearing in whichhe stated that he worked"last week"at "Peeler Brothers"for aperiod of 2 weeks.It is plain, and not disputed, thatthe intended reference was to "Peters Brothers," anOwensboro company.At the instant hearing,Bryant couldnot remember and was not sure whether such employmentoccurredinJuly and August 1964. However, he wasspecific indescribing the locations and nature of suchworkforPeters.A posthearing stipulation and affidavitindicate thatthe recordsof this firmdo not reflect theemployment of Bryant at any timein 1963 or 1964. Theevidence by Respondent at least presumptively establishesthatBryantworkedforPetersBrothers in July andAugust, 1964. It is sufficient, I find,to shift the burden ofgoingforwardtoGeneralCounsel,to show that suchemployment occurred before or afterthe backpayperiod,orotherwiseto justifytheexclusionof the interimearnings from the Specification.By inadvertence,Bryantwas not asked to submitreportsofhisinterimemployment on the standardbackpayquestionnaire of theRegional Office. Therefore,on the record as it stands, Imust conclude that Respondent is entitledto thedeductionof 2 weeksas interim earningsat $1.25. The adjustedaveragehours,takenfromAppendixC of thespecification, for the penultimate 2 weeks inthe thirdquarter of 1964 affectingBryant are73.83 hours. Thisfigure multipliedby $1.25, or $92.29,is deducted from thefinal net backpay,leaving the total award$1,292.48.6. JohnsonJohnson'sbackpay period runs from November 15,1963 to July 17, 1964.He was employed at Owensboro asamolder at the hourly rate of $1.50. After histermination,Johnson'sactivitiesmay be described, asfollows:About November 17, he left Owensboro, Ky., tostay with his parents at Lawrenceville, III. (a distance of30miles)while he searched for employment, as hespecified.About "a week or so"before Thanksgiving, hecame back to Princeton,Ind.where he stayed with hisbrother-in-law.On November 23, he registered with theIndianaEmployment Security Division at Vincennes.Subsequently,he went back to Illinois From November27 to 29, he was incarcerated in Lawrenceville. On thelatterdate,he was convicted of theft and placed onprobation for I year,on condition,inter a/ia,that he willnot depart from the State of Illinois during his probationwithout the consent of the court, and that he will regularlysupport his wife and children.For a week, he wasemployed with Craig D X Service. Sometime afterChristmas,or about a month after his conviction, hereceived permission from the court probation officer toleave Illinois, because he could not find work there, andreturn to Princeton.Thereafter,he reported to theprobation officer in Illinois once a month.At Princeton,he stayed on the farm of his father-in-law,Earl Lyles,where Johnson'swife and two children had been residing.In January on the farm,he performed occasional lightmaintenance work,or "odds and ends." Beginning withthe warm weather in March,he assisted in actual farmworkfor2monthsand was paid by Lyles in cash for 4weeks at$30 per week.The degree thatLyles'daughterand grandchildren were housed and fed as a familygratuity is unclear.Johnson stated that his work on thefarm also represented room and board for himself, wife,and children, but that he did not get along too well withLyles.Between May 2 and 6,Johnson was arrested andjailed in Princeton.Johnson repeatedly admitted thatduring his entire stay at theLyles'farm, from January toJuly," he considered himself "already at work"and madeno attempt to search for other employment. I amconvinced that Johnson endeavored to be as accurate ashe could in his testimony,perhaps resolving doubtsagainst his own interest.He could not remember specificdates and details 5 years back.For the period subsequenttohisstaywithLylesuntilhewas reinstated byRespondent on July 17, the testimony shows that Johnsonmade extensive efforts to obtain employment. "Right afterspring," he applied at the Oldsmobile dealer in Princeton,then at City Motors, Ford Motors, Montgomery Ward,Goodyear, and Brown Shoe.He visited the IndianaEmployment Security Division at Vincennes 2 or 3 times,and also at Princeton."There is an ambiguity in theevidence as to whether he worked for Lyles until July orjust for 2 months after he started the farm work inMarch.As a reasonable accommodation on thestate ofthe evidence,Ifind that Johnson failed to maintain withIndianaEmployment Security his active registrationinitiallymadeNovember 23, 1963, and that he effectivelyremoved himself from the labor market from January 1 toJune 17, 1964; i.e., until 4 weeks prior to his reinstatementby Respondent.Respondent's argument is plainly lacking in merit that,under the court order, Johnson was forbidden to leave theState ofIllinois,and that he was therefore "unavailablefor employment . . from the beginning of December tillthe time he received permission from his probationofficer" to leave the State." Johnson was not restrictedfrom looking for workin Illinois;indeed he was in effectordered to do so by the court. He did make reasonablesearch, and in fact found some employment during thistime with CraigGeneral Counsel, in his brief, computes the appropriateadjustments in the specification to deduct from netbackpay the period of incarcerationfrom November 27 to29, amounting to $24. Accordingly, Johnson's net backpayfor the fourth quarter of 1963 is reduced to $252 80. Forthe remainder of the backpay period, he is entitled to only4 weeks until his reinstatementon July 17, 1964 UnderAppendix C of the specification, the adjusted averagehours for these 4 weeks in the second and third quarter of1964 are 153.08. At $1.50 per hour, this amounts to$229.62.Added to the reduced $252.80 in the fourthquarter of 1963, his total net backpay is $482.427CarterThe specificationcarries thebackpay period fromNovember II, 1963, to June 5, 1964, when Carter wasreinstated.He was a molder at Princetonand paid $1.40an hour.The sole issue,involving an alleged prioroffer of"Thisperiodof time is alsospecifiedinJohnson'sbackpayquestionnaire"Johnson drew unemployment insurancechecks consecutively for 7weeks ending January 11, 1964"This reflects a change in Respondent's position,at the hearing itapparently contended that only the court, and not the probationofficer,could give such permission AMERICAN CASTING SERVICE, INC.reemployment,presents a direct credibility conflict."Betty Barrett,a secretary,testified in substance, thatsometime before March 6,1964, someone telephoned onCarter'sbehalf inquiring for work and was told to sendhim in.Carter appeared about noon that day, a timecardwas made out for him, and he was sent back to work forForeman Perry. Shortly thereafter, Perry indicated Carterhad been drinking and he did not want him to work insuch condition.President Davis came in andtoldCarterto come back in the morning when he was in a little bettershape. Carter said he would; but he failed to return. Heactually did no work that day, and his timecard was"probably destroyed." Davis gave testimony as to twovisits by Carter to the plant, in both of which he allegedlyoffered Carter employment. Concerning the second visit,Davis substantially corroborated Barrett. Carter at firstinsistently denied in effect that he had been to the plant atany time fromhis termination until his reinstatement inJune,and that he had ever been sent home for beingintoxicated.On rebuttal,he recalled that once during thebackpay period he had been to the Owensboro plant whenitwas being remodeled.Carterwas greatly confused as todates,and his testimony indicates that his memory isunreliable.He admitted that he was a heavy drinker atone time,but he is no more.The general account given byBarrettandDavis as to this incident is accepted.However,both were uncertain and unconvincing as totheir recollection of the precise date.Barrett said it musthave been before she entered the hospital on March 6. Norecords were produced.Respondent's formal answer to theSpecificationallegesthattheofferwasmadeapproximately the beginning ofMarch 1964. In thecircumstances,Ifind that the backpay period was cut offMarch 1, 1964.Based upon the representative data shown in AppendixB to the Specification,and eliminating 4 weeks in March,the adjusted average hours for the first quarter of 1964affectingCarterarerevisedto243.47.This figuremultiplied by$1.40 results in the amount of$340.86.Additionally, I find that Carter worked for a farmer,Robert Key, for only I day, in February 1964, during thebackpay period.GeneralCounsel'sbriefmakes theappropriate adjustment by deducting$9 from the backpay.Accordingly, the net backpay for the first quarter of 1964is $331.86, and the grand total awarded is $592.89.8.YoungThe backpay periodalleged in the specification beginsDecember 16, 1963,and ends June 5,1964, when Youngwas reemployed.He worked at Princeton as a grinder at$1.55.The issueconcerns an alleged priorofferofreinstatement.'There is sufficientevidence that he made reasonableeffort to findwork,and Respondent makes no contention in its brief to the contrary109Young had occasion to visit the plant in January 1964topickup an insurancecompensation check. Barretttestified that Davis then asked Young if he was employed,and Youngsaidhewas not, but he had two goodprospects, one atWhirlpool.Davis inquired "would helike to come back to work," as they were shorthanded inthemachine shop. Barrett did not hear Young's answer.Davis testified he used the occasion "as a ruse" to askYoung back to work. When he requested that Young beat work thenext morning,Young said he had two otherofferswhichwere better, and mentionedWhirlpool.Young firmly fixed the date of his visit as February 26.He testified that only Barrett and Mrs. Jack Davis" werethere.Mrs. Davis asked him what he was doing, and hesaid hehad a couple of good prospects, one of which wasatWhirlpool.No one from Respondent offered him hisformer job back at this time or at any time prior to June5.He actually started work at Whirlpool in December1964.On cross-examination,he denied that his brother,Paul Young, a foreman at Respondent, had contacted himto come back to work in January or February or at anytime.As notedsupra,Davis testified elsewhere that hehad instructed his foremen to recall laid off employees inthe early part of 1964. No foreman testified. No recordsof anykindwere offered.IsaiahYoung impressed me as aforthrightwitness.On the total picture, I credit him.There is apparently no contention relating to his searchfor work, which I find on the record was sufficient. Histotal net backpay, as computed in the Specification, is$1,390.67, which will be awarded.CONCLUSIONSAND RECOMMENDATIONSUpon the basis of the foregoing findings, and the entirerecord in the cases, it is concluded that the employeesnamed below are entitled to backpay in the amounts listedopposite their names, with interest at 6 percent per annumon each of the quarterly sums found due herein from theend of each calendar quarter," less the tax withholdingrequired by Federal and State Laws.Joseph H. McGarrah$ 924.47Ralph E.Nelson261.03Thomas E. Mason852.82Jewell T. Stafford299.12George W. Bryant, Jr.1,292.48Wayne T. Johnson482.42Theron Carter592.89Isaiah Young1,390.67It is recommended that the Board adopt these findingsand conclusions,and order the Respondent,itsofficers,agents,successors,and assigns,to pay the sums indicated."Mrs Davis was present in the hearing room,but did not testify"IsisPlumbing & HeatingCo.138 NLRB 716.Local 138. InternationalUnionof OperatingEngineers.AFL-CIO, et a!.151NLRB 972 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANetCalendarQuarterRemarksInterimiHours andGrossInterimNetEarnngsExpensesPay RatesBackpayEarningsBackpayose-1.JhH.Mc rrh1963-IVEmployed at:White Construction Co.$200.00None222.62 at $1.30$289.41$200.00$89.411964-IUnemployedNoneNone439.89 at $1.30$571.86--$571.861964-IIEmployed at:Tobe A. Field & Co. Inc.$354.73None552.25 at $1.30$717.93$354.73$363.201964-IIIEmployed at:Tobe A.Field & Co. Inc.$823.87None529.32 at $1.30$688.87$823.871964-IVOfferedreinstatementeffective November 23, 1964Employed at:Tobe A.Field & Co. Inc.$645.84None328.06 at $1.30$426.48$645.84-$1024.47II.Ralh E.Nelson1963-IVUnemployed:Travel and otherexpenses seekingemploymentNone$605.00186.45 at $1.40$261.03--$261.031964-1Employed at:City of Princeton$481.70None374.20 at$1.40$523.88$481.70$42.181964-IIEmployed at:City of Princeton$925.65None483.20 at $1.40$675.48$925 65--1964-IIIEmployed at:Cityof Princeton$887.70None467.10 at $1.40$653.81$887.70--1964-IVEmployed at:City of Princeton$448.40None298.01 at $1.40$417.21$448.40--Offered reinstatement$303.21effective November 23, 1964III.Thomas E. Mason1964-IEmployed at:Martin's Barber Shop$40.00105.02 at $1.25$131.28$53.50Elite Cigar Store(Robert F.Grady)$14.50Bus fare to and fromwork$1.00$77.781963-IVEmployed at:Martin's Barber Shop$260.00400.80 at $1.25$401.00$253.50Bus fare to and fromwork$6.50$247.501964-IIEmployed at:Martin's Barber Shop$260.00475.47 at $1.25$594.34$253.50Bus fare to and fromwork$6.50$340.841964-111Employed at:Martin's Barber Shop$140.00258.56 at$1.25$323.20$136.50Bus fare to and fromwork$3.50$186.70ttementOffd rierenseaeffective on August 17,1964$852.82 AMERICAN CASTING SERVICE, INC.111CalendarQuarterRkInterimHours andGrossNetInterimNetemarsEarningsExpensesPay RatesEackpayEarningsBackpayIV. Jewell T. Stafford1963-IVEmployed at.196.59 at $1.25$245.74$221.79$23.95Robert Motor Co.$210.29EvansvilleCountry Club$11.50None1963-1Employed at:OwensboroBlockCo.$188.13407.14 at $1.25$508.93$205.383$ 03.55Field Packing Co.$9.75$327.50Wright Motor Co.NoneOffered reinstatementeffectiveMarch 27, 1964V.George W.Bryant, Jr.1963-IVUnemployedNoneNone196.59 at $1.25$245.74--$245.741964-IUnemployedNoneNone407.14 at $1.25$508.93--$508.931964-IIEmployed at:Vogue Cleaners$102.25A & P Tea Co.$131.67None471.41 at $1.25$589.26$234.92$354.341964-111Employed at:Poland Realty Co.$50.00None260.61 at $1.25$325.76$50.00$275.76Offered reinstatementeffective onAugust 17, 1964VI.Wayne T.Johnson1963-IVEmployed at:Craig D X Service$30.00None204.53 at $1.50$306.80$30.00$276.801964-1UnemployedNoneNone407.12 at $1.50$610.71--$610.711964-IIEmployed by:Earl Lyles$120.00None471.41 at $1.50$707.11$120.00$587.111964-111UnemployedNoneNone114.33 at $1.50$171.50--$171.50Offered reinstatementeffective July 20, 1946VII. Theron Carter1963-IVUnemployedNoneNone186.45 at $1.40$261.03$261.031964-IUnemployedNoneNone374.20 at $1.40$523.88$523.881964-11UnemployedNoneNone375.90 at $1.40$526.265$ 26.26offered reinstatement$1311.17effective June 8, 1964 112CalendarQuarterDECISIONS OF NATIONAL LABOR RELATIONS BOARDRemarksInterimEarningsExpensesVIII. Isaiah YoungHours andPay RatesGrossBackpayNetInterimEarningsNetBackpay1963-IVUnemployedNoneNone38.50 at $1.55$59.68$59.681964-IUnemployedtravel and otherexpenses seeking employmentNone$48.00449.50 at $1.55$696.73$696.731964-IIUnemployedoffered reinstatementeffectiveJune 8,1964NoneNone409.20 at $1.55$634.266$ 34.26$1390.67